Citation Nr: 0400117	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  03-16 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fractured left cheek bone.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for fainting spells.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


REMAND

The veteran served on active duty from June 1946 to December 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 RO decision that denied service connection 
for residuals of a fractured left cheek bone, and determined 
that new and material evidence had not been submitted to 
reopen previously denied claims for service connection for a 
heart disorder and for fainting spells.   In December 2003, 
the Board granted a motion filed on behalf of the veteran to 
advance his case on the Board's docket.

In December 2003, the veteran's representative submitted a 
written presentation, requesting a remand of the case for 
development of additional identified evidence.  Statements by 
the veteran also refer to some additional evidence which may 
be relevant to the claims.  The Board finds that development 
of such evidence is warranted as part of the VA's duty to 
assist the veteran with his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board is remanding this case to the 
RO via the Appeals Management Center in Washington, D.C.

Accordingly, the case is remanded for the following action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of treatment since his military 
service for residuals of a fractured left 
cheek bone including a dental condition, 
for a heart disorder, and for fainting 
spells.  This includes, but is not 
limited to, the following sources 
mentioned in recent statements by the 
veteran and his representative:  records 
from 1958 from the VA hospital in Dayton, 
Ohio; records of Dr. Nelson Rhodes of 
Urbana, Ohio; records of Dr. Quirk of 
Piqua, Ohio; records of Drs. Inskeep, 
Grogan, and Richards. 

After obtaining any necessary release 
forms from the veteran, the RO should 
contact the identified sources and 
attempt to obtain copies of the related 
medical records.  

2.  After assuring that there has been 
compliance with the notice and duty to 
assist provisions of the law, the RO 
should review the issues on appeal.  If 
the claimed benefits are denied, the RO 
should issue the veteran and his 
representative a supplemental statement 
of the case, and give them an opportunity 
to respond, before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

